EUGENE LEHRMANN, State Director Board of Vocational, Technicaland Adult Education
You have asked the following questions:
      "1.  May funds available for general use in the Northeast Wisconsin District VTAE treasury be used to pay subsidies to a publicly operated bus company which wishes to extend services to the VTAE campus?
      "2.  May funds available in the student council budget be used for the same purpose?"
You have informed me that you foresee a situation where a bus line extended to a VTAE campus and used by both students and non-students begins to operate at a loss. In order to continue service to the campus, the bus company asks the VTAE district board to subsidize the line to the extent of the difference between revenue derived from fares and operating costs. The funds referred to in your second question are in the student council budget and are raised by a non-compulsory student activity fee.
Assuming these facts, it is my opinion that VTAE district funds may be used to subsidize a publicly operated bus company.
A VTAE district, being a quasi-municipal corporation (63 OAG 187 (1974)), has only such powers given by statute or necessarily implied. Schaut v. Joint School District, 191 Wis. 104,210 N.W. 270 (1926). *Page 306 
Section 38.14 (6), Stats., provides:
      "(6) TRANSPORTATION. The district board may provide transportation for students within the district, but no state aid may be paid for this service.
The language of this section is not specific as to the means of providing transportation. The district board may decide whether or not it will provide transportation, and also the manner and costs of such transportation. Thus in my opinion, it is within the board's discretion to decide that a subsidy of a publicly owned bus company as contemplated by the Northeast Wisconsin District is the best means of providing transportation for its students. Any benefit derived by non-students from the continuation of the bus company's services may be considered incidental.
In answer to your second question, sec. 38.14 (6), Stats., speaks only to the authority of the district board concerning transportation of students. Student council funds derived from noncompulsory student fees while under the control of the board in its fiduciary relationship to the students are not, properly speaking, district funds. The authorization for expenditure of such funds rests with the student council which, depending on that body's bylaws, can presumably authorize their use for any lawful purpose including transportation.
BCL:WHW
 *Page 1